Case 16-20356        Doc 30     Filed 02/21/19     Entered 02/21/19 11:29:39          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-20356
         Rebecca L Riser

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 06/22/2016.

         2) The plan was confirmed on 09/02/2016.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 11/30/2018.

         6) Number of months from filing to last payment: 29.

         7) Number of months case was pending: 32.

         8) Total value of assets abandoned by court order: $0.00.

         9) Total value of assets exempted: $17,440.00.

         10) Amount of unsecured claims discharged without payment: $38,545.92.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-20356      Doc 30     Filed 02/21/19     Entered 02/21/19 11:29:39                Desc         Page 2
                                                of 4



 Receipts:

        Total paid by or on behalf of the debtor             $9,000.00
        Less amount refunded to debtor                           $0.00

 NET RECEIPTS:                                                                                  $9,000.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                              $4,000.00
     Court Costs                                                            $0.00
     Trustee Expenses & Compensation                                      $484.01
     Other                                                                  $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                              $4,484.01

 Attorney fees paid and disclosed by debtor:                  $0.00


 Scheduled Creditors:
 Creditor                                    Claim         Claim            Claim       Principal      Int.
 Name                             Class    Scheduled      Asserted         Allowed        Paid         Paid
 BARCLAYS BANK DELAWARE       Unsecured       2,299.00            NA              NA            0.00       0.00
 DIRECTV                      Unsecured          615.00        615.20          615.20        307.45        0.00
 ECMC                         Unsecured            0.00        139.11          139.11          69.52       0.00
 ELIZABETH KRUEGER            Unsecured       6,525.00            NA              NA            0.00       0.00
 JACK RISER                   Secured              0.00          0.00            0.00           0.00       0.00
 MIDLAND CREDIT MGMT          Unsecured      10,912.00            NA              NA            0.00       0.00
 PORTFOLIO RECOVERY ASSOC     Unsecured          555.00        555.05          555.05        277.39        0.00
 PORTFOLIO RECOVERY ASSOC     Unsecured       1,215.00       1,214.80        1,214.80        607.10        0.00
 TRUE HEALTH MEDICAL CENTER   Unsecured       5,558.00            NA              NA            0.00       0.00
 CLASSIC VIOLINS              Unsecured          221.00           NA              NA            0.00       0.00
 AT&T                         Unsecured          185.00           NA              NA            0.00       0.00
 MERCHANTS CREDIT GUIDE       Unsecured           56.00           NA              NA            0.00       0.00
 MERCHANTS CREDIT GUIDE       Unsecured           69.00           NA              NA            0.00       0.00
 MERCHANTS CREDIT GUIDE       Unsecured          102.00           NA              NA            0.00       0.00
 MERCHANTS CREDIT GUIDE       Unsecured          103.00           NA              NA            0.00       0.00
 MERCHANTS CREDIT GUIDE       Unsecured          103.00           NA              NA            0.00       0.00
 MERCHANTS CREDIT GUIDE       Unsecured          103.00           NA              NA            0.00       0.00
 MERCHANTS CREDIT GUIDE       Unsecured          135.00           NA              NA            0.00       0.00
 MERCHANTS CREDIT GUIDE       Unsecured          180.00           NA              NA            0.00       0.00
 MERCHANTS CREDIT GUIDE       Unsecured          180.00           NA              NA            0.00       0.00
 MERCHANTS CREDIT GUIDE       Unsecured          242.00           NA              NA            0.00       0.00
 MERCHANTS CREDIT GUIDE       Unsecured          276.00           NA              NA            0.00       0.00
 MERCHANTS CREDIT GUIDE       Unsecured       1,770.00            NA              NA            0.00       0.00
 MERCHANTS CREDIT GUIDE       Unsecured       4,960.00            NA              NA            0.00       0.00
 NATIONWIDE CREDIT & CO       Unsecured           32.00           NA              NA            0.00       0.00
 NATIONWIDE CREDIT & CO       Unsecured           84.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 16-20356      Doc 30       Filed 02/21/19    Entered 02/21/19 11:29:39                  Desc       Page 3
                                                 of 4



 Scheduled Creditors:
 Creditor                                     Claim           Claim         Claim        Principal       Int.
 Name                              Class    Scheduled        Asserted      Allowed         Paid          Paid
 EDUCATION SLM FINANCIAL CORP   Unsecured           0.00             NA           NA             0.00        0.00
 VERIZON                        Unsecured      2,381.00         2,336.36     2,336.36       1,167.59         0.00
 VON MAUR                       Unsecured         169.00          168.98       168.98           84.45        0.00
 WELLS FARGO DEALERS SERVICES   Unsecured      4,007.00         4,007.00     4,007.00       2,002.49         0.00


 Summary of Disbursements to Creditors:
                                                              Claim            Principal                Interest
                                                            Allowed                Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00                 $0.00               $0.00
       Mortgage Arrearage                                      $0.00                 $0.00               $0.00
       Debt Secured by Vehicle                                 $0.00                 $0.00               $0.00
       All Other Secured                                       $0.00                 $0.00               $0.00
 TOTAL SECURED:                                                $0.00                 $0.00               $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00                 $0.00               $0.00
        Domestic Support Ongoing                               $0.00                 $0.00               $0.00
        All Other Priority                                     $0.00                 $0.00               $0.00
 TOTAL PRIORITY:                                               $0.00                 $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                               $9,036.50          $4,515.99                  $0.00


 Disbursements:

        Expenses of Administration                              $4,484.01
        Disbursements to Creditors                              $4,515.99

 TOTAL DISBURSEMENTS :                                                                           $9,000.00




UST Form 101-13-FR-S (9/1/2009)
Case 16-20356        Doc 30      Filed 02/21/19     Entered 02/21/19 11:29:39            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/21/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
